DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021 was filed after the mailing date of the Notice of Allowance on 1/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
After further consideration of the documents cited on Applicant’s IDS, the allowance of claims 1-3 and 5-18 is maintained.
Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a surgical image acquisition system comprising: a plurality of illumination sources wherein each illumination source is configured to emit light having a specified central wavelength; a light sensor configured to receive a portion of the light reflected from a tissue sample when illuminated by the one or more of the plurality of illumination sources; and a computing system, wherein the 
Chen (US 2018/0020932 previously cited) teaches a surgical image acquisition system (fig. 1A par. 2) comprising: 
a plurality of illumination sources 130-132 wherein each illumination source is configured to emit light having a specified central wavelength (fig.’s 1A/B par.’s 66 and 68); 
a light sensor 110 configured to receive a portion of the light from a tissue sample 160 when illuminated by the one or more of the plurality of illumination sources (fig.’s 1A/B par. 66); and 
a computing system 120 (fig.’s 1A/B par.’s 54 and 66), wherein the computing system is configured to: 
receive data from the light sensor when the tissue sample is illuminated by each of the plurality of illumination sources (par. 67); 
determine a depth location of a structure within the tissue sample based on the data received by the light sensor when the tissue sample is illuminated by each of the plurality of illumination sources (fig. 2 par.’s 69-72), wherein the depth location of the structure is below and not visible from a top surface of the tissue sample (fig. 1A par. 66); and 

wherein the visualization data have a data format that may be used by a display system (par.’s 6 and 16, such as displays 2047, 2128, 2228, 2373, 2447 of fig.’s 20-24 par.’s 119-122 and 130),
wherein the data format comprises a visual representation of the structure and is configured to be displayed by the display system (fig.’s 5-7, 10-14, par.’s 83, 88-90, 94-102 and 108); and 
wherein the structure comprises one or more vascular tissues (vascular tissue 160 as shown schematically in fig.’s 1A/B, such as blood vessel-containing tissues of fig.’s 5-6 par.’s 83-84).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/29/2021